
	
		I
		112th CONGRESS
		1st Session
		H. R. 1856
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2011
			Mr. Wolf (for himself
			 and Mr. Smith of New Jersey)
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committees on
			 Financial Services and
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the International Religious Freedom Act of 1998
		  to strengthen the promotion of religious freedom in United States foreign
		  policy and to reauthorize the United States Commission on International
		  Religious Freedom, and for other purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the International Religious Freedom Act Amendments of
			 2011.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Findings; policy.
					Sec. 3. Definitions.
					Title I—Department of State activities
					Sec. 101. Office of International Religious Freedom; Ambassador
				at Large for International Religious Freedom.
					Sec. 102. Reports.
					Sec. 103. Training for Foreign Service officers.
					Sec. 104. Programs and allocations of funds by United States
				missions abroad.
					Sec. 105. Prisoner lists and issue briefs on religious freedom
				concerns.
					Sec. 106. Interagency report.
					Title II—Commission on International Religious
				Freedom
					Sec. 201. Establishment and composition.
					Sec. 202. Commission personnel matters.
					Sec. 203. Report of the Commission.
					Sec. 204. Authorization of appropriations.
					Sec. 205. Standards of conduct and disclosure.
					Sec. 206. Termination.
					Title III—Presidential actions
					Sec. 301. Presidential actions in response to violations of
				religious freedom.
					Sec. 302. Presidential actions in response to particularly
				severe violations of religious freedom.
					Sec. 303. Consultations.
					Sec. 304. Presidential waiver.
					Sec. 305. Termination of Presidential actions.
					Title IV—Promotion of religious freedom
					Sec. 401. Assistance for promoting religious
				freedom.
					Title V—Miscellaneous provisions
					Sec. 501. Report on effectiveness of programs to promote
				religious freedom.
				
			2.Findings;
			 policy
			(a)FindingsSection 2(a) of the International Religious
			 Freedom Act of 1998 (22 U.S.C. 6401(a)) is amended—
				(1)in paragraph (3),
			 by adding at the end the following: Both America’s history and the
			 experience of other countries demonstrate that the vigorous protection of
			 religious freedom is necessary for democracy to endure, and to yield its
			 social, economic, political, intellectual, and religious benefits to all its
			 citizens. Contemporary scholarship also demonstrates that the absence of
			 religious freedom in a country is causally related not only to the persecution
			 of religious minorities, but also to religious conflict, violence, extremism,
			 and terrorism, including the kind of terrorism that has reached the American
			 homeland.;
				(2)in paragraph (4),
			 by striking one-half and inserting two-thirds;
				(3)in paragraph (5),
			 by striking religious persecution and inserting
			 persecution; and
				(4)by striking
			 paragraph (7).
				(b)PolicySection 2(b) of the International Religious
			 Freedom Act of 1998 (22 U.S.C. 6401(b)) is amended—
				(1)in paragraph (1),
			 by inserting and nongovernmental organizations after
			 other governments;
				(2)in paragraph (2),
			 by inserting and nongovernmental organizations after
			 governments;
				(3)in paragraph (4),
			 by inserting and nongovernmental organizations after
			 foreign governments; and
				(4)in paragraph (5),
			 by inserting as well as foreign assistance and other programs funded by
			 the United States Government, after cultural
			 channels,.
				3.DefinitionsSection 3(3)(A) of the International
			 Religious Freedom Act of 1998 (22 U.S.C. 6402) is amended by striking
			 Committee on International Relations and inserting
			 Committee on Foreign Affairs.
		IDepartment of
			 State activities
			101.Office of
			 International Religious Freedom; Ambassador at Large for International
			 Religious Freedom
				(a)Establishment of
			 OfficeSection 101(a) of the
			 International Religious Freedom Act of 1998 (22 U.S.C. 6411(a)) is
			 amended—
					(1)by striking
			 within the Department of State and inserting , in the
			 Office of the Secretary of State,; and
					(2)by adding at the
			 end the following: The Ambassador at Large shall report directly to the
			 Secretary of State..
					(b)DutiesSection 101(c) of the International
			 Religious Freedom Act of 1998 (22 U.S.C. 6411(c)) is amended—
					(1)in paragraph
			 (1)—
						(A)by striking
			 responsibility and inserting
			 responsibilities;
						(B)by striking
			 shall be to advance and inserting the
			 following:
							
								shall be—(A)to
				advance
								;
						(C)by striking the
			 period at the end and inserting ; and; and
						(D)by adding at the
			 end the following new subparagraph:
							
								(B)to integrate United States international
				religious freedom policies and religious engagement programs into democracy and
				civil society programs funded by the United States and into the
				counterterrorism policies of United States Government departments and agencies,
				including the Department of Defense, the Department of State, the Department of
				Homeland Security, and the Department of the
				Treasury.
								;
						(2)in paragraph (2),
			 by striking a principal advisor and inserting the
			 principal advisor;
					(3)in paragraph
			 (3)—
						(A)in subparagraph
			 (A), by striking and at the end;
						(B)in subparagraph
			 (B), by striking the period at the end and inserting ; and;
			 and
						(C)by adding at the
			 end the following new subparagraph:
							
								(C)contacts with nongovernmental organizations
				that have an impact on the state of religious freedom in their respective
				societies or regions, or
				internationally.
								;
						(4)by redesignating
			 paragraph (4) as paragraph (5); and
					(5)by inserting after
			 paragraph (3) the following new paragraph:
						
							(4)Coordination
				responsibilitiesThe
				Ambassador at Large shall seek to coordinate all programs, projects, and
				activities of the United States Government to promote religious freedom and
				religious engagement abroad, including programs, projects, and activities of
				the Department of Defense, the Department of State, the Department of Homeland
				Security, the Department of the Treasury, and the United States Agency for
				International
				Development.
							.
					(c)FundingSection 101(d) of the International
			 Religious Freedom Act of 1998 (22 U.S.C. 6411(d)) is amended to read as
			 follows:
					
						(d)FundingThe Secretary of State shall provide the
				Ambassador at Large with such funds as may be necessary for the hiring of
				individuals to fill at least 15 full-time-equivalent staff positions, including
				a senior advisor, for the Office, for the conduct of investigations by the
				Office, and for necessary travel to carry out the provisions of this section.
				The Secretary of State shall also provide the Ambassador at Large with
				representational funds equal to that of other Ambassadors at Large in the
				Department of State.
						.
				102.Reports
				(a)Status of
			 religious freedomSection
			 102(b)(1) of the International Religious Freedom Act of 1998 (22 U.S.C.
			 6412(b)(1)) is amended in the matter preceding subparagraph (A)—
					(1)in the first
			 sentence, by striking September and inserting
			 May; and
					(2)by inserting after the first sentence the
			 following: Each Annual Report shall be independent and distinct from the
			 most recent Human Rights Reports and shall be made available to the public in
			 such a manner..
					(b)Violations of
			 religious freedomSection 102(b)(1)(B) of the International
			 Religious Freedom Act of 1998 (22 U.S.C. 6412(b)(1)(B)) is amended in the
			 matter preceding clause (i) by inserting whether in matters of private
			 belief and practice or the peaceful involvement of such groups or members in
			 the political life of a nation, after including policies that
			 discriminate against particular religious groups or members of such
			 groups,.
				(c)United States
			 policiesSection 102(b)(1)(C)
			 of the International Religious Freedom Act of 1998 (22 U.S.C. 6412(b)(1)(C)) is
			 amended—
					(1)by striking
			 A description and inserting A comprehensive
			 description;
					(2)by striking
			 policies in support and inserting religious engagement
			 policies in support;
					(3)by inserting
			 with respect to each such foreign country after including
			 a description; and
					(4)by striking the
			 period at the end and inserting the following: , and an analysis of the
			 impact of actions by the United States on the status of religious freedom in
			 each country. This section of the report should be country-specific and
			 comprehensive, and should avoid insofar as possible the repetition of standard
			 phrases and sentences to be employed in every country report..
					103.Training for
			 Foreign Service officers
				(a)In
			 generalSection 708(a) of the
			 Foreign Service Act of 1980 (22 U.S.C. 4028(a)) is amended—
					(1)by striking
			 The Secretary of State and inserting (1) The Secretary of
			 State;
					(2)in paragraph (1)
			 (as added by paragraph (1) of this subsection)—
						(A)by striking
			 other relevant officials, such as and inserting relevant
			 officials, including; and
						(B)by inserting
			 the United States Commission on International Religious Freedom
			 established under section 201(a) of such Act, after
			 1998,
						(3)by redesignating
			 the subsequent paragraphs (1) through (3) as subparagraphs (A) through (C),
			 respectively; and
					(4)by adding at the
			 end the following new paragraph:
						
							(2)Such training shall, at a minimum, be a
				separate, independent, and required segment of each of the following:
								(A)The A–100 course attended by all
				Foreign Service Officers.
								(B)The courses required of every Foreign
				Service Officer prior to a posting abroad, each segment to be tailored to the
				religious demography, status of religious freedom, and United States strategies
				for advancing religious freedom, in the receiving country.
								(C)The courses required of all deputy
				chiefs of mission and all chiefs of
				mission.
								.
					(b)ReportNot later than 90 days after the date of
			 the enactment of this Act, the Secretary of State, with the assistance of the
			 Ambassador at Large for International Religious Freedom appointed under section
			 101(b) of the International Religious Freedom Act of 1998 (22 U.S.C. 6411(b))
			 and the Director of the George P. Schultz National Foreign Affairs Training
			 Center and in consultation with the United States Commission on International
			 Religious Freedom established under section 201(a) of the International
			 Religious Freedom Act of 1998 (22 U.S.C. 6431(a)), shall submit to the
			 Committee on Foreign Affairs of the House of Representatives and the Committee
			 on Foreign Relations of the Senate a comprehensive plan for administering
			 training for Foreign Service officers required under section 708 of the Foreign
			 Service Act of 1980 (22 U.S.C. 4028), as amended by subsection (a).
				104.Programs and
			 allocations of funds by United States missions abroadSection 106 of the International Religious
			 Freedom Act of 1998 (22 U.S.C. 6415) is amended—
				(1)in the matter
			 preceding paragraph (1), by striking It is the sense of Congress
			 and inserting It is the policy of the United States; and
				(2)in paragraphs (1)
			 and (2), by striking should each place it appears and inserting
			 shall.
				105.Prisoner lists
			 and issue briefs on religious freedom concerns
				(a)Increased
			 advocacySection 108(a) of
			 the International Religious Freedom Act of 1998 (22 U.S.C. 6417(a)) is
			 amended—
					(1)in the heading, by
			 striking sense of
			 congress and inserting increased
			 advocacy;
					(2)by striking
			 it is the sense of Congress that; and
					(3)by striking
			 should promote and inserting shall promote.
					(b)Availability of
			 informationSection 108(c) of
			 the International Religious Freedom Act of 1998 (22 U.S.C. 6417(c)) is amended
			 by striking , as appropriate,.
				106.Interagency
			 report
				(a)In
			 generalThe Secretary of
			 State, in coordination with the heads of other relevant United States
			 Government departments and agencies, including the Department of Defense, the
			 Department of Homeland Security, the Department of the Treasury, and the United
			 States Agency for International Development, shall submit to Congress a report
			 on the best uses of United States foreign assistance to promote religious
			 freedom and religious engagement abroad.
				(b)TimingThe report required under subsection (a)
			 shall be issued not later than 6 months after the date on which the first
			 report required under section 102(b) of the International Religious Freedom Act
			 of 1998 (22 U.S.C. 6412(b)) is transmitted to Congress after the date of the
			 enactment of this Act.
				IICommission on
			 International Religious Freedom
			201.Establishment
			 and composition
				(a)MembershipSection
			 201(b)(1)(B) of the International Religious Freedom Act of 1998 (22 U.S.C.
			 6431(b)(1)(B)) is amended—
					(1)in the matter
			 preceding clause (i), by striking Nine and inserting
			 nine;
					(2)in clause (ii), by
			 striking President pro tempore and inserting
			 leadership; and
					(3)in clause (iii),
			 by striking Speaker and inserting
			 leadership.
					(b)TermsSection 201(c) of the International
			 Religious Freedom Act of 1998 (22 U.S.C. 6431(c)) is amended—
					(1)in paragraph
			 (1)—
						(A)in the second
			 sentence, by striking to a second term; and
						(B)by striking the
			 third and fourth sentences;
						(2)in paragraph
			 (2)—
						(A)in subparagraph
			 (A), by striking during the period May 15, 2003, through May 14,
			 2005,;
						(B)in subparagraph
			 (C)—
							(i)in
			 the heading, by striking president pro tempore; and
							(ii)by
			 striking President pro tempore each place it appears and
			 inserting leadership;
							(C)in subparagraph
			 (D)—
							(i)in
			 the heading, by striking speaker; and
							(ii)by
			 striking Speaker each place it appears and inserting
			 leadership; and
							(D)in subparagraph
			 (E)—
							(i)by
			 striking 2003 and inserting 2012; and
							(ii)by
			 striking 2004 and inserting 2013; and
							(3)by adding at the
			 end the following new paragraph:
						
							(3)Ineligibility
				for ReappointmentIf a member
				of the Commission attends, by being physically present or by conference call,
				less than 75 percent of the meetings of the Commission during the member’s
				terms on the Commission, the member shall not be eligible for reappointment to
				the Commission.
							.
					(c)Election of
			 Chair and Executive CommitteeSection 201(d) of the International
			 Religious Freedom Act of 1998 (22 U.S.C. 6431(d)) is amended—
					(1)in the heading, by
			 inserting and executive
			 committee after chair;
					(2)by striking
			 At and inserting the following: (1)
			 Chair.—At;
					(3)in paragraph (1),
			 as designated by paragraph (2) of this subsection, by striking May
			 30 and inserting May 1; and
					(4)by adding at the
			 end the following new paragraph:
						
							(2)Executive
				committee
								(A)In
				generalAt the first meeting of the Commission after May 1 of
				each calendar year, a majority of the members of the Commission present and
				voting shall elect the Executive Committee of the Commission.
								(B)CompositionThe Executive Committee shall be composed
				of—
									(i)the Chair of the
				Commission; and
									(ii)two other members
				of the Commission appointed under subsection (b)(1)(B), who shall serve as
				Vice-Chairs of the Commission, and at least one of whom has been appointed
				under subsection (b)(1)(B) by an official whose political party is not the same
				political party as the official who appointed the member of the Commission who
				has been elected the Chair of the
				Commission.
									.
					(d)ApplicabilityA member of the United States Commission on
			 International Religious Freedom who is serving on the Commission on the date of
			 enactment of this Act shall continue to serve on the Commission until the
			 expiration of the current term of the member under the terms and conditions for
			 membership on the Commission as in effect on the day before the date of the
			 enactment of this Act.
				202.Commission
			 personnel mattersSection 204
			 of the International Religious Freedom Act of 1998 (22 U.S.C. 6432b) is
			 amended—
				(1)in subsection (a),
			 by striking and such other additional personnel;
				(2)in subsection (b), by striking and
			 other personnel each place it appears; and
				(3)in subsection
			 (c)—
					(A)by striking the
			 first sentence and inserting the following: The Executive Director shall
			 have the authority to hire Commission staff on the basis of professional and
			 nonpartisan qualifications and fix their compensation as may be necessary to
			 enable the Commission to perform its duties and without regard to the
			 provisions of chapter 51 and subchapter III of chapter 53 of title 5, United
			 States Code, relating to classification of positions and General Schedule pay
			 rates, except that the rate of pay for such staff may not exceed the rate
			 payable for level V of the Executive Schedule under section 5316 of such
			 title.; and
					(B)by striking the
			 second sentence and inserting the following: The Executive Director
			 shall have the authority to terminate Commission staff and shall have such
			 other authorities as necessary to ensure the effective and efficient operation
			 of the Commission..
					203.Report of the
			 CommissionSection 205(a) of
			 the International Religious Freedom Act of 1998 (22 U.S.C. 6433(a)) is amended
			 by striking May and inserting November.
			204.Authorization
			 of appropriationsSection 207
			 of the International Religious Freedom Act of 1998 (22 U.S.C. 6435) is
			 amended—
				(1)in subsection (a),
			 by striking $3,000,000 for the fiscal year 2003 and inserting
			 $4,300,000 for each of the fiscal years 2012 through 2018;
			 and
				(2)in subsection (b),
			 by adding at the end the following: The Commission may use not more than
			 5 percent of funds made available to carry out this title for a fiscal year for
			 official reception and representation to help fulfill the purposes for which
			 the Commission was established..
				205.Standards of
			 conduct and disclosureSection
			 208 of the International Religious Freedom Act of 1998 (22 U.S.C. 6435a) is
			 amended—
				(1)in subsection (c)(1), by striking ,
			 except that the Commission may not expend more than $100,000 in any fiscal year
			 to procure such services; and
				(2)in subsection (e),
			 by striking International Relations and inserting Foreign
			 Affairs.
				206.TerminationSection 209 of the International Religious
			 Freedom Act of 1998 (22 U.S.C. 6436) is amended by striking September
			 30, 2011 and inserting September 30, 2018.
			IIIPresidential
			 actions
			301.Presidential
			 actions in response to violations of religious freedomSection 401(b)(2) of the International
			 Religious Freedom Act of 1998 (22 U.S.C. 6441(b)(2)) is amended to read as
			 follows:
				
					(2)Deadline for
				actionsNot later than 90
				days after the date of the submission of the report required under section
				102(b), the President shall take action under any of paragraphs (1) through
				(15) of section 405(a) (or commensurate action in substitution thereto) with
				respect to each foreign country the government of which has engaged in or
				tolerated violations of religious freedom at any time since the date of
				submission of the report required under section 102(b) for the preceding year,
				except that in the case of action under any of paragraphs (9) through (15) of
				section 405(a) (or commensurate action in substitution thereto) the action may
				only be taken after the President makes a determination that the requirements
				of sections 403 and 404 have been
				satisfied.
					.
			302.Presidential
			 actions in response to particularly severe violations of religious
			 freedom
				(a)Designations of
			 countries of particular concern for religious freedomSection 402(b) of the International
			 Religious Freedom Act of 1998 (22 U.S.C. 6442(b)) is amended—
					(1)in paragraph
			 (1)—
						(A)in subparagraph
			 (A)—
							(i)by
			 striking Not later than September 1 of each year and inserting
			 Not later than 90 days after the submission of the report required under
			 section 102(b); and
							(ii)by
			 striking or since the date and all that follows through
			 The President and inserting and; and
							(B)in subparagraph
			 (C), by striking September 1 of the respective year and
			 inserting the date of submission of the report required under section
			 102(b);
						(2)in paragraph
			 (3)—
						(A)by striking
			 Whenever and inserting the following:
							
								(A)In
				generalWhenever
								;
						(B)by striking
			 as soon as practicable and inserting not later than 120
			 days;
						(C)by redesignating
			 the subsequent subparagraphs (A) and (B) as clauses (i) and (ii), respectively,
			 and moving the margins of such clauses 2 ems to the right;
						(D)in clause (i), by
			 striking and at the end;
						(E)in clause (ii), by
			 striking the period at the end and inserting ; and; and
						(F)by adding at the
			 end the following new clause:
							
								(iii)the actions taken, the purposes of the
				actions taken, and evaluation of the effectiveness of the actions
				taken.
								;
				and
						(G)by adding at the
			 end the following new subparagraphs:
							
								(B)Countries
				recommended by the CommissionIf the President does not designate a
				country as a country of particular concern for religious freedom under
				paragraph (1)(A) that the Commission has recommended be so designated, the
				President shall submit to Congress a report that contains the reasons
				therefor.
								(C)Removal of
				designationA country that is
				designated as a country of particular concern for religious freedom under
				paragraph (1)(A) shall retain such designation until the President determines
				and reports to the Committee on Foreign Affairs of the House of Representatives
				and the Committee on Foreign Relations of the Senate that the country should no
				longer be so designated.
								.
						(b)Presidential
			 Actions With Respect to Countries of Particular Concern for Religious
			 FreedomSection 402(c)(5) of the International Religious Freedom
			 Act of 1998 (22 U.S.C. 6442(c)(5)) is amended—
					(1)in the second
			 sentence, by adding at the end before the period the following: and
			 include a description of the impact of the designation of such sanction or
			 sanctions; and
					(2)by adding at the
			 end the following: The President shall submit to the Committee on
			 Foreign Affairs of the House of Representatives and the Committee on Foreign
			 Relations of the Senate a report explaining why the decision was made that one
			 or more of such sanctions also satisfy the requirements of this
			 subsection..
					303.ConsultationsSection 403(a) of the International
			 Religious Freedom Act of 1998 (22 U.S.C. 6443(a)) is amended by striking
			 As soon as practicable and inserting Not later than 90
			 days.
			304.Presidential
			 waiverSection 407 of the
			 International Religious Freedom Act of 1998 (22 U.S.C. 6447) is amended by
			 inserting for a 180-day period after may
			 waive.
			305.Termination of
			 Presidential actionsSection
			 409 of the International Religious Freedom Act of 1998 (22 U.S.C. 6449) is
			 amended by striking on the earlier of and all that follows
			 through Upon and inserting upon.
			IVPromotion of
			 religious freedom
			401.Assistance for
			 promoting religious freedomSection 501 of the International Religious
			 Freedom Act of 1998 (22 U.S.C. 2151n note) is amended by adding at the end the
			 following new subsection:
				
					(c)Availability of
				amountsOf the amounts made
				available for the Human Rights and Democracy Fund for fiscal years 2012 through
				2018, the Secretary of State shall provide to the Office not less than 5
				percent of such amounts for each such fiscal year for the promotion of
				international religious freedom through groups that are able to develop legal
				protections and promote cultural and societal understanding of international
				norms of religious
				freedom.
					.
			VMiscellaneous
			 provisions
			501.Report on
			 effectiveness of programs to promote religious freedom
				(a)In
			 generalNot later than 1 year
			 after the date of the enactment of this Act, the Comptroller General of the
			 United States shall submit to the appropriate congressional committees a report
			 on the implementation of this Act and the amendments made by this Act.
				(b)ConsultationThe Comptroller General shall consult with
			 the appropriate congressional committees and nongovernmental organizations for
			 purposes of preparing the report.
				(c)Matters To be
			 includedThe report shall include the following:
					(1)A review of the
			 effectiveness of all United States Government programs to promote international
			 religious freedom, including their goals and objectives.
					(2)An assessment of
			 the roles and functions of the Office on International Religious Freedom
			 established in section 101(a) of the International Religious Freedom Act of
			 1998 (22 U.S.C. 6411(a)) and the relationship of the Office to other offices in
			 the Department of State.
					(3)A review of the role of the Ambassador at
			 Large for International Religious Freedom appointed under section 101(b) of the
			 International Religious Freedom Act of 1998 (22 U.S.C. 6411(b)) and the
			 placement of such position within the Department of State.
					(4)A review and assessment of the goals and
			 objectives of the United States Commission on International Religious Freedom
			 established under section 201(a) of the International Religious Freedom Act of
			 1998 (22 U.S.C. 6431(a)).
					(5)A comparative
			 analysis of the structure of the United States Commission on International
			 Religious Freedom as an independent non-partisan entity in relation to other
			 United States advisory commissions, whether or not such commissions are under
			 the direct authority of Congress.
					(6)A review of the
			 relationship between the Ambassador at Large for International Religious
			 Freedom and the United States Commission on International Religious Freedom,
			 and possible reforms that would improve the ability of both to reach their
			 goals and objectives.
					(d)DefinitionIn
			 this section, the term appropriate congressional committees has
			 the meaning given the term in section 3 of the International Religious Freedom
			 Act of 1998 (22 U.S.C. 6402).
				
